Citation Nr: 0637438	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-08 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether it was appropriate to reduce the veteran's 
initial temporary 100 percent rating to 60 percent for 
prostate cancer, status post-radical retropubic 
prostatectomy.

2.  Entitlement to an increased rating for gouty arthritis, 
currently evaluated as 
20-percent disabling.

3.  Entitlement to an increased rating for seborrheic 
dermatitis, currently evaluated as 10-percent disabling.

4.  Entitlement to an initial compensable rating for erectile 
dysfunction secondary to prostate cancer.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from September 1956 to March 
1975.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  An October 2002 decision granted service connection 
for prostate cancer with an initial temporary rating of 100 
percent.  A March 2003 decision granted service connection 
for erectile dysfunction - secondary to the prostate cancer, 
assigned a noncompensable (0 percent) rating for this 
additional disability, granted special monthly compensation 
(SMC) for loss of use of a creative organ, and proposed 
reducing the initial rating for the prostate cancer to 20 
percent.  An August 2003 decision reduced the initial rating 
for the prostate cancer to 60 percent and denied additional 
claims seeking a higher rating for gouty arthritis and a 
TDIU.

The only claim that will be decided in this decision is the 
one for a higher rating for the erectile dysfunction.  All of 
the other claims are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.




FINDINGS OF FACT

1.  The RO has provided the veteran the requisite notice of 
how he may obtain a higher initial rating for his erectile 
dysfunction and fulfilled the duty to assist him in obtaining 
the supporting evidence.

2.  The veteran is unable to obtain an erection or vaginal 
penetration as a result of his erectile dysfunction, but he 
does not have penile deformity.


CONCLUSION OF LAW

The requirements are not met for an initial compensable 
rating for erectile dysfunction.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Diagnostic 
Code 7522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefined VA's duties to notify and assist the 
veteran in the development of a claim.  The VCAA is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 and Supp. 2006).  And the implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
the evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA's requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  To 
the extent possible, VCAA notice should be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id; see, too, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this particular case at hand, the RO did not provide the 
veteran a VCAA notice letter prior to the initial decision on 
his claim, but that omission did not prejudice him.  This is 
because the initial decision was not unfavorable since he was 
granted service connection for the erectile dysfunction.  And 
the Court has held that, once service connection is granted, 
the claim is substantiated and the need for the § 5103 
statutory notice satisfied.  Dingess/Hartman, 19 Vet. App. at 
490.

In the cover letter to the Statement of the Case (SOC), the 
RO provided notice to the veteran regarding the procedure 
related to his notice of disagreement (NOD) and his rights 
thereunder.  The cover letter also informed him how he could 
perfect his appeal and included a VA Form 9 for that purpose.  
Further, the SOC fully set forth the rating criteria for 
erectile dysfunction and explained what type of evidence was 
required for a compensable evaluation.

The SOC was properly tailored to the veteran's application 
for a higher initial rating, and the RO sufficiently 
developed this issue by the post-operative examinations of 
the veteran.  The SOC was sufficiently complete to enable and 
allow the veteran and his representative to present argument 
to the Board on his appeal.  Thus, the Board may proceed to a 
decision on the merits of this issue without prejudicing the 
veteran.  Id., at 491.  See also Bernard v. Brown, 
4 Vet. App. 384 (1993).



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's erectile dysfunction.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 
at 126.

The rating criteria do not address erectile dysfunction as a 
sole pathology, but as a disorder combined with penis 
deformity.  Moreover, only one rating is authorized.  Penis 
deformity with loss of erectile power warrants a 20 percent 
disability rating.  38 C.F.R. § 4.115b, Diagnostic Code 7522.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

The January 2003 VA examination report indicates the veteran 
related that, following his radical retropubic prostatectomy, 
he did not have a sex life as he could not get an erection or 
have vaginal penetration.  He related further that he had 
tried Viagra, but it did not help.  He had not tried an 
injection or implant.  Objective physical examination of his 
genitalia revealed both testes to be normal, and his penis 
was normal in size.  Spermatic cord and epididymis were 
palpable.  The examiner diagnosed prostate cancer, status-
post radical retropubic prostatectomy, and erectile 
dysfunction.

A more recent June 2003 VA examination report shows the 
veteran still could not get an erection, and that he had 
tried Viagra and a pump without any improvement.  Objective 
physical examination revealed both testes to be normal and 
the penis to be normal in size.  The diagnoses included 
erectile dysfunction.

The Board readily acknowledges, and indeed sympathizes with, 
the veteran's loss of his ability to enjoy conjugal sexual 
relations.  The applicable rating criteria, however, are 
quite clear and - in addition to loss of erectile power, 
there must be evidence of deformity of the penis to meet or 
approximate the requirements for a higher 20 percent 
compensable rating.  Diagnostic Code 7522.  Impotency, alone, 
warrants only a zero percent rating as the criteria for a 
compensable evaluation under Diagnostic Code 7522 requires 
deformity of the penis and loss of erectile power.  (Italics 
added)  The Board is constrained to apply the criteria as 
written.

The veteran should keep in mind, though, he already is 
receiving additional compensation ("SMC," meaning special 
monthly compensation) for loss of use of a creative organ.  
And this, itself, is meant to take into account the 
additional disability he has as a consequence of the erectile 
dysfunction.  He also is receiving still additional 
compensation for his associated depression.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim, in turning meaning 
the benefit-of-the-doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.115b, DC 7522.

Also, the circumstances of this case are not so exceptional 
or unusual as to render impractical the application of the 
regular rating schedule standards.  The veteran has not been 
frequently hospitalized for treatment of his erectile 
dysfunction, and there is no indication of marked 
interference with employment because of it, meaning above and 
beyond that contemplated by his various schedular ratings 
(for not only the prostate cancer, itself, but also the 
several residuals including the erectile dysfunction and 
depression mentioned).  See 38 C.F.R. § 4.1.  Thus, in the 
absence of these factors, the Board does not have to refer 
this case to the Director of VA's Compensation and Pension 
service for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

The claim for an initial compensable rating for erectile 
dysfunction, secondary to prostate cancer, is denied.


REMAND

As mentioned, the October 2002 rating decision that granted 
service connection for prostate cancer assigned an initial 
100 percent temporary rating.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2006).  Following the veteran's January 
2003 VA post-operative examination, the March 2003 rating 
decision proposed to reduce the rating from 100 to 20 
percent.  A March 2003 RO letter provided the veteran the 
requisite notice of the proposed reduction and of his right 
to contest it and be heard on the matter.  See 38 C.F.R. 
§ 105(e) (2006).  There is no indication of that letter being 
returned as undeliverable.

In a May 2003 statement, the veteran denied having received 
that letter, and he requested review by a local Decision 
Review Officer (DRO) and a hearing before a DRO.  The 
veteran's representative transmitted the request under cover 
of a May 2003 letter titled a "notice of disagreement 
(NOD)" with the March 2003 rating decision.  The 
representative's letter also informed the RO that the veteran 
requested a de novo hearing with a DRO in his statement.

A June 2003 RO letter replied to the veteran that his NOD was 
not accepted, as one cannot disagree with a proposed 
reduction, and only a decision could be appealed.  That June 
2003 RO letter made no mention of his request for a hearing 
with a DRO.  The RO subsequently issued the August 2003 
decision reducing the rating for the prostate cancer to 60 
percent (as opposed to 20 percent), but still without 
affording the veteran a hearing with a DRO.  The veteran's 
NOD, submitted by way of his representative's November 2003 
letter, again requested a review by a DRO but made no mention 
of the prior hearing request.  Neither did the letter, 
however, withdraw the earlier hearing request.

The SOC was issued in January 2004, and the cover letter 
informed the veteran that he could have a hearing prior to 
his case being certified to the Board.  His Substantive 
Appeal (VA Form 9) reflects that he declined a hearing before 
an appellate Veterans Law Judge of the Board, but there is no 
mention of his prior hearing request for a local DRO.

The applicable due process procedures for a reduction of a 
rating specifically provide for a hearing if requested (to 
give the veteran an opportunity to be heard), and in this 
particular case the veteran and his representative 
specifically requested that procedural right in their May 
2003 correspondence.  But the claims file does not indicate 
they ever received the requested hearing or withdrew this 
request.  


And while the SOC met the requisite notice requirements after 
the veteran's prostate claim was substantiated and the 
initial evaluation appealed, see Dingess/Hartman, 19 Vet. 
App. at 490-91, it was still incumbent on the RO to schedule 
the DRO hearing as requested.  Thus, a remand is required 
concerning the issue of whether the RO appropriately reduced 
the rating for the veteran's prostate cancer.

The Board further notes that the RO did not provide the 
veteran the requisite VCAA notice as it concerns his 
additional claims for increased ratings for his 
gouty arthritis, seborrheic dermatitis, and TDIU.  Moreover, 
the RO's May 2003 letter to him was erroneous as it related 
to his TDIU claim.

A March 1988 rating decision denied the veteran's prior 
application for a TDIU.  The May 2003 letter cited that March 
1988 rating decision as the basis for informing him that he 
needed to submit new and material evidence to show his 
entitlement to a TDIU.  But the requirement that submission 
of new and material evidence be submitted in order to reopen 
a previously denied claim does not apply to claims for 
increased ratings, as a rating relates to a status already 
held by the veteran, which is service connection for the 
disability in question.

The Court has held that a claim for a TDIU is a form of 
increased rating claim.  See Norris v. West, 12 Vet. App. 
413, 421 (1999).  Thus, the VCAA notice provided on remand 
should not include any reference to the requirement for new 
and material evidence.  The Board further notes that, while 
the veteran was afforded examinations for his disabilities, 
none of the examination reports reflect any comment or 
opinion by the examiners as to whether his service-connected 
disabilities render him unemployable.  Aside from this, all 
of the examination reports note the examiner did not have 
access to or review the claims file for the veteran's 
pertinent medical and occupational history.  His VA training 
folder is included in the claims file, but the last entry was 
in the 1980s.  So there has not been a holistic assessment of 
the impact of all of his service-connected disabilities on 
his ability (or inability) to obtain and maintain 
substantially gainful employment.  


An examination, and resulting medical opinion, will go a long 
way in assisting the Board in making this important 
determination.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Since the Board has determined that a medical examination is 
necessary to assist in deciding this appeal, the veteran is 
hereby informed that 38 C.F.R. § 3.326(a) provides that 
individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  The 
provisions of 38 C.F.R. § 3.655 address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
This regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without 'good cause,' fails to 
report for such examination, action shall be taken.  And at 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

It also appears the veteran continues to receive ongoing 
treatment for the disabilities at issue.  So these additional 
records should be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a VCAA letter 
concerning his claims for higher ratings 
for his gouty arthritis, 
seborrheic dermatitis, and TDIU.

Ask the veteran to list any additional 
sources of treatment for his disabilities 
at issue, whether at a VA or private 
facility.  And with his authorization, 
obtain copies of the records he 
identifies.

2.  Schedule the veteran for a hearing 
with a local DRO at the earliest available 
opportunity, in accordance with applicable 
procedures, and notify the veteran of the 
date, time, and location of the hearing.  
If he wants to withdraw this hearing 
request, he must do this in writing and 
submit the statement to the RO.

3.  Schedule the veteran for an 
appropriate medical examination(s) to 
assess whether his service-connected 
disabilities render him unemployable.  
All indicated tests and studies needed to 
assist in making this determination 
should be performed.  The designated 
examiner(s) must discuss the veteran's 
ability (or inability) to pursue 
substantially gainful employment in view 
of all service-connected pathology, not 
counting conditions that are not service 
connected and without regard to age.  
Have the examiner review the claims file 
for the veteran's pertinent medical and 
occupational history.  If the examiner(s) 
is unable to render an opinion, please 
state this for the record and discuss why 
this is not possible or feasible.

4.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
they are not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  He has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


